3. Expulsions of NGOs from Darfur
The next item is the debate on six motions for a resolution on expulsions of NGOs from Darfur.
author. - Madam President, it was entirely predictable that President Omar Al-Bashir of Sudan would respond to his indictment by the ICC with a political gesture, but by expelling NGOs and aid agencies from his country he has reinforced the popular image of a brutal tyrant, without any concern for the plight of the long-suffering people he nominally governs.
A few people still argue that what has happened in Darfur is not genocide. Fewer still support Bashir openly, although China - regrettably - has been a lone voice in his defence because of the heavy Chinese involvement in Sudan's extractive industries.
Like most Members, I welcome the indictment of President Bashir by the ICC and the issue of an international arrest warrant. It may not succeed, but it is an important gesture to show the world's disgust at the horrors he has perpetrated in Darfur without any remorse.
I also think that the indictment strengthens the reputation of the ICC, which hitherto has been shunned by some, including the great powers such as the USA, for fear of politically motivated prosecutions. Indeed it is fascinating that the United States, which is not a signatory to the Rome Statute, has nonetheless used its position on the UN Security Council to facilitate the ICC indictment of Bashir.
One possible way out of the impasse that now exists is for the Security Council to strike down the indictment, as it has a right to do under the Rome Statute, on condition that Bashir goes into exile and the killings and repression stop, and in partial recognition that Sudan was never a signatory to the Rome Statute.
While this might seem to some like an unjust response to the killings in Darfur and effectively grants some form of partial immunity, it would remove the main protagonist and spare the long-suffering people of Darfur more bloodshed and enable Sudan as a country to move on. Of course, if Bashir refuses, then he should be prosecuted with the full force of international law. The AU, Arab League and China should make this clear to President Bashir before it is too late for him and his brutal regime.
author. - Madam President, the situation in Darfur is desperate. Can you imagine the human suffering behind the United Nations statistics? According to the UN, up to 4.7 million people - including 2.7 million internally displaced persons - are in need of assistance.
We cannot allow this situation to deteriorate even more, and I urge the Sudanese Government to step back from the decision to expel 13 leading non-governmental organisations from Darfur. The aid agencies in Darfur run the largest humanitarian operation in the world. Only today we have discovered, I believe, that three people who work for Médecins Sans Frontières are missing. The departure of the NGOs could lead to even more loss of life, due to the break in medical services and outbreaks of infectious diseases such as diarrhoea and respiratory infections. Children are greatly at risk.
The United Nations has said that kicking out the humanitarian groups puts more than one million lives at risk. I stress the overriding humanitarian need to allow the agencies to continue with their lifesaving work. As President Obama said, it is not acceptable to put that many people's lives at risk. We need to be able to get those humanitarian organisations back on the ground. I urge colleagues to support this resolution.
Madam President, Sudan has been ruled for many years now by regimes founded on a combination of military force, Arab national pride and a conservative interpretation of Islam. The primary objective of these regimes was and is to hold together the territory of this enormous state, which is inhabited by a range of completely different peoples. These different peoples are made subject, by all possible means, to the authority of the capital, Khartoum.
That is why there has been conflict for many years against the separatist movement in the south of the country, the region that is predominantly non-Arab and non-Islamic. It is still very far from certain whether the south will be allowed the freedom to actually utilise the right to secession that has been agreed for 2011.
In the western region of Darfur, the government seeks to prevent such a secession by all means. In that region there has always been a conflict of interests between nomadic herdsmen and settled farmers. The government has now taken an interest in this conflict. Depopulating the region by chasing the settled inhabitants to neighbouring Chad is an important tool in keeping the area under control. In this dirty work, the government can do without foreign observers, aid workers and mediators.
Parliament's Committee on Foreign Affairs called for European military intervention a number of years ago. Comments like this are popular with certain sections of domestic public opinion and give the impression that a rich and powerful Europe is able to impose its solutions on the rest of the world. In practice, that is not a solution that can be implemented. What is more, there is little clarity about what the objective of such an intervention would be.
Would it be about temporary humanitarian aid or establishing an independent state of Darfur? Either way, it would be seen in Africa as a new showing of colonial strength from Europe, primarily out of European self-interest. A less spectacular, but probably more effective, strategy is the issuing of an international arrest warrant for President Al-Bashir and the detection of war crimes. From outside, you must always offer to contribute to humanitarian aid and bringing about peaceful solutions. The affected population groups, who have largely fled, deserve our support in their struggle to survive.
author. - Madam President, this House is very concerned about the decision by the Sudanese Government to expel humanitarian organisations from Darfur, a move which could have catastrophic results for hundreds of thousands of innocent civilians. We understand that Commissioner Michel, the EU Presidency, the UN Emergency Relief Coordinator, President Obama and many others have involved themselves in trying to affect a reversal of this decision.
Since this is a very sensitive matter requiring very delicate handling, we consider that, before any resolution is passed by this House, every possible chance of success must be given to these efforts. Therefore, we will vote against this resolution, not because we disagree with its contents but because we must wait to see the outcome of the aforementioned efforts. This we consider to be the most sensible and wise thing to do at this point in time and under the present circumstances.
Madam President, as a result of brutal ethnic cleansing in Darfur, around 300 000 people have died and 2.5 million have become refugees. Humanitarian aid is needed by 4.7 million people. More than 10 000 have taken refuge in Chad, where the peace mission includes a contingent of the Polish Army. The population has been affected by one of the most serious humanitarian crises in the world. The representatives of human rights and humanitarian aid organisations, such as Polska Akcja Humanitarna or Médecins Sans Frontières, have been expelled from Darfur. The International Criminal Court in The Hague has accused the Sudanese President, Omar al-Bashir, who is responsible for this situation, of war crimes and crimes against humanity, and has issued a warrant for his arrest. The court accuses him of authorising genocide, murder and displacements, as well as tolerating torture and rape. I fully support the International Criminal Court's decision. We call for humanitarian organisations to be allowed to return to Darfur, so that they may bring aid to the population.
Madam President, I think this resolution has come at a crucial moment for two reasons. The first is that - as has already been said, and I join in the congratulations and celebrations - the indictment of President Bashir demonstrates the importance of putting an end to this situation, especially in Darfur, although it relates to the whole context of Sudan. It also shows that the international community can and must act when such situations reach the extremes that the Sudanese situation has reached.
Ideally, of course, President Bashir should be forced to resign and be handed directly to the International Criminal Court. That is unlikely to happen, but the response by the international community has to be clearly along those lines, and there can be no misgivings about that kind of procedure.
Secondly, the humanitarian situation also requires us to adopt a clear position regarding what we have just learnt today, that three people working for Médecins Sans Frontières have been kidnapped and at the moment we do not know where they are or what condition they are in, and that 13 NGOs that have recently been providing basic assistance and addressing essential needs, amongst other things, have been expelled.
Their expulsion reveals that the response being given by the government is precisely the opposite of the kind of response that is needed and desirable and that should be acceptable to the European Union and, above all, the international community.
Not only is it unacceptable, but it requires a response; a response has to be given to this situation. That is why I believe this resolution is fundamental, and it is absolutely crucial that we adopt it today by the largest possible majority. I also urge my fellow Members to do so to ensure that we are not left behind in such matters.
Lastly, I want to make a very specific request to the United Nations Human Rights Office: it should start investigations to find out whether this expulsion of NGOs can be added to the long list of war crimes for which the Sudanese authorities must, of course, be held answerable.
Madam President, Commissioner, we find ourselves in a very complicated situation. What is going on in Sudan is neither so incomprehensible nor so surprising that we need to wait to see what happens. A war against the people of southern Sudan has been going on there for decades. This is a humanitarian disaster brought about by the genocidal policy of Mr al-Bashir. Millions of people have been displaced and are struggling to survive and they have been in this situation for months or years rather than for weeks. That is one side of the coin.
On the other side, it is true that we are involved in a situation in which we must not jeopardise the work of the humanitarian organisations. We must take their concerns and needs seriously. Which way should we go, then? We must be guided by the facts. The facts are that Mr al-Bashir is quite deliberately exerting this pressure on the humanitarian organisations. Anyone who has seen his demonstrative performance, his mocking dance in this action against the humanitarian organisations and in his demonstrations knows that he is quite intentionally being provocative.
We must not allow ourselves to be provoked. However, neither must we simply shut up, as many fellow Members would like. That would not impress the dictator either. I therefore suggest that we remove the three paragraphs 2, 5 and 6 from the resolution and adopt the remainder as proposed.
Madam President, I have here a letter, written by 28 women from Darfur who managed to escape from the conflict zone, which is addressed to the African Union and the League of Arab States. The women of Darfur, in the letter dated 4 March 2009, express their support for the warrant issued by the International Criminal Court for the arrest of the Sudanese leader Omar al-Bashir. For the first time in the seven years that the Court has been in operation, a warrant has been issued for a sitting head of state. In their letter, the women of Darfur describe the horrifying scenes of violence and rape which are part of daily life in the province, where rape is intentionally used as a weapon, in order to cause women suffering and to stigmatise them, as well as to destroy unity and demoralise the whole of society.
Omar al-Bashir responded to the international arrest warrant by expelling 13 foreign charitable organisations from Sudan. This means that, in the coming weeks, over a million people living in refugee camps in Sudan will have no access to basic aid, such as clean water, food or medical care. The shortage of clean water, which will begin to be felt in the coming days, will promote the spread of communicable diseases, especially in western Darfur. Witnesses have reported cases of diarrhoea in the Zam-Zam camp and cases of meningitis in the Kalma camp. The first, and the main, victims of the decision taken by the Sudanese Government will be the children. Omar al-Bashir's decision to expel charitable organisations from Darfur will result in further crimes.
The European Parliament resolution calls on the UN and the International Criminal Court to investigate whether the Sudanese President's latest decision constitutes a war crime under international law. Omar al-Bashir's Government does not guarantee Sudanese citizens the right to protection, and must be held to account by the international community for violating this right.
Madam President, one of the greatest human tragedies in the contemporary world is taking place in Darfur. The instigator is the Sudanese President Omar Hassan al-Bashir. Nearly five million people need urgent humanitarian aid. In the meantime, the Sudanese Government has decided to expel 13 of the leading non-governmental aid organisations from Darfur. The spread of disease which will occur once medical and food aid are cut off will, in the 21st century, result in genocide on a large scale. The resolution, which I support, does not go far enough, as in this case we should force the African Union and the UN to authorise a military intervention, in order to stop the genocide.
Madam President, the conflict in Sudan, which has racial, religious and economic roots, has been going on for over 50 years. It has already claimed over 3 million victims, and forced over 4.7 million people in the region to leave their homes. In spite of attempts to reach an agreement, and the UN peace missions, the conflict between the Arab and non-Arab inhabitants of Darfur has recently escalated.
The latest stage of the most serious humanitarian crisis in the world, which has once again come to the attention of the European Parliament, has involved the decision taken by the Sudanese Government, led by President al-Bashir, to expel 13 humanitarian organisations which are providing much-needed aid in the form of food, medication and medical care. The photographs and films emerging from Darfur, which have moved viewers around the world, cannot truly reflect the crisis facing people in this region, who are trying to emigrate to nearby Chad, as well as to other countries and continents, including Egypt, Israel, the United States, Canada and Europe.
However, it is not only the President of Sudan, who has been accused of war crimes, who is responsible for allowing human rights violations, involving mass rape, kidnappings, displacement, hunger, epidemics and torture, to take place. The blame also lies with the major world powers and their leaders, who are trying to lay the blame for supplying weapons or profiteering on each other. Even the intervention of the public prosecutor of the International Criminal Court, who wanted to indict the Sudanese President and issue a warrant for his arrest, is to be a celebration marking the 10th anniversary of the Criminal Court. According to some people, this could prove catastrophic for Darfur and put an end to the UN mission there.
This is not the first time that we have protested and expressed our outrage at the human rights violations taking place in that region. However, the previous, comprehensive European Parliament resolution, which called on international bodies to impose sanctions and block the economic activities stoking the flames of the conflict, produced no results. I am sure that, by fuelling the conflict, those responsible aim to unify the people of Darfur before the referendum on secession from Sudan, due to take place in 2011.
Madam President, the truth is that we knew the order to expel the NGOs was coming, and that is why I reaffirm that my preference is for a firm and clear line that is also pragmatic. It is very easy to play the hero in the coffee shop, miles and miles away.
Those of us who visited Darfur in July 2007 and went to al-Geneina and al-Fashir, to Nyala and Kapkabia and to many IDP camps around those cities, are fully aware of the suffering of the people of Darfur and the tremendous job that NGOs do there. It is therefore essential to protect the remaining NGOs and to work by all means for them to stay, and also to fully support those that will continue, including religious charities.
I also support the exerting of more pressure on China, which, on the one hand, does not apply the needed pressure on the Khartoum authorities and, on the other hand, delays or blocks more effective measures at UN level.
I also support Mr Tannock's idea that 'any way out is a good way out'. If President Al-Bashir goes away and his regime is put out of the way, that would be a tremendous relief and help for the people of Darfur and Sudan. That is not impunity - impunity is to continue as you are for many years.
- (PL) Madam President, according to a variety of data, the war in Darfur has already claimed over 200 000 victims. It has frequently been called the greatest humanitarian crisis in history and has been compared to the genocide which took place in Rwanda in 1994. According to the UN, almost 5 million Sudanese people currently need urgent aid.
The International Criminal Court has issued a warrant for the arrest of the current President, Omar Hassan al-Bashir, for alleged war crimes and crimes against humanity. The Sudanese Government has responded by expelling 13 of the largest non-governmental organisations involved in the largest humanitarian aid effort in history. This decision may have catastrophic consequences for the people of Darfur, who will be left without access to much-needed medical aid. The uncontrolled spread of communicable diseases may lead to mass epidemics, contributing to an increase in the death rate, especially amongst children, who will be left without access to medical treatment or food aid and thereby lose all hope of survival in these exceptionally difficult conditions.
In view of the existing situation, we should unequivocally condemn the decision taken by the Sudanese Government to expel non-governmental organisations from the country, and call for this decision to be revoked. At the same time, we should call on the Commission and the Council to begin talks with the African Union, the League of Arab States and with China, with a view to convincing the Sudanese Government of the potentially catastrophic consequences of its actions. Moreover, we should strongly support the actions of the International Criminal Court and its indisputable contribution to promoting justice and humanitarian law at an international level, as well as its activities aimed at weeding out lawlessness.
In this respect, we should inform the Sudanese collaborating with President al-Bashir that a conviction for war crimes and crimes against humanity is now inevitable, and force the Sudanese Government itself to stop discriminating against human rights activists who supported the Court's decision to arrest President al-Bashir. This action should be taken as soon as possible, in order to prevent a further humanitarian crisis, which inevitably threatens Darfur.
(DE) Madam President, Commissioner, ladies and gentlemen, I personally was in Darfur and I was also in neighbouring Chad with Mr Ribeiro e Castro and I can therefore fully support what he has said.
It is a calamity, and this calamity is exacerbated by the fact that, due to the expulsion of non-governmental organisations, only around 60% of humanitarian aid is getting through. This disaster could escalate. Three million people depend on our help. Therefore, Madam President, Commissioner, I am of the opinion that paragraph 4 of our resolution, in which we call on the only great power in the world that can influence this region, the People's Republic of China, to make the Sudanese Government retract its expulsion of NGOs, is particularly important.
- (PL) Madam President, we are witnessing serious events taking place in the field of international politics. The Sudanese President, for whom an arrest warrant has been issued, is seeking to take revenge on the international community by expelling politically neutral organisations which seek to bring humanitarian aid to the suffering people of Darfur. International opinion cannot, of course, ignore the fact that the President of Sudan has banned the activities of non-governmental organisations such as Polska Akcja Humanitarna which, for the last five years, has been engaged in water projects in the Darfur region, in order to help the Sudanese people. The Fifth World Water Forum might provide a good opportunity to react to the Sudanese President's behaviour, as we mentioned yesterday in this Chamber. I hope that the issue of the expulsion of non-governmental organisations operating in Darfur will be raised, within a political context, in Istanbul. Ironically enough, the Forum aims to address the problem of the lack of access to water experienced by billions of people throughout the world. In the meantime, in Darfur, President al-Bashir is expelling organisations which are trying to resolve this key issue. We will need to react to such a move.
(IT) Madam President, ladies and gentlemen, very quickly, we are being blackmailed by a dictator who has taken millions of people in Darfur as victims and seeks to use these victims to avoid international sanctions. We must not therefore give in to this blackmail.
It is clear that we need an international coalition to put pressure on President al-Bashir to abandon this position. However we must not turn a blind eye to the fact that the real effect, the real cause of these things is this obsession with natural resources. It is no coincidence that the greatest breaches of human rights are in countries where there are great natural resources and in particular in China, which drives this pressure for natural resources. Therefore we cannot fail to consider how to tackle the root of this problem, that is to say by guaranteeing fair access to natural resources for everyone in the world - that is what we must do.
(FR) Madam President, Commissioner, ladies and gentlemen, I would like to say very quickly that we deplore all the horrors of Darfur and that we all demand that everything be done to ensure that the associations and NGOs, who have a crucial role to play in these cases, can continue their work and are not expelled. I would, however, like to put a question to the Commissioner.
I would like to know what you are expecting, what the European Union is expecting, of the African Union. We have heard one Member demand armed intervention. In our resolution, we call on the Commission and the Council to intensify the efforts to influence the government via the African Union. In other countries, we delegate the resolution of conflicts to the African Union. We are aware of the African Union's position on the al-Bashir case. It appears that there are double standards here.
What strategy, then, will the Commission adopt in relation to the African Union, as we are talking about the African continent? Is it the case that here, too, we want to delegate the work and the resolution of this conflict to the African Union?
Member of the Commission. - Madam President, the European Commission is deeply concerned - like you - by the Sudanese decision to expel 13 international, as well as to suspend three national, humanitarian NGOs and two national human rights NGOs, following the ICC indictment of President Bashir. Six of these international NGOs operate with EC humanitarian funding amounting to a total of EUR 10 million.
Those organisations provide essential services to millions of Sudanese in Darfur and in other areas of Sudan. The suspension of their activities is, therefore, not only highly regrettable but will also seriously affect the humanitarian situation, as many of you have said. In a statement, Commissioner Michel has already expressed our deepest concern and urged 'the Government of Sudan to reconsider the value of their decision and to urgently restore these NGOs to their full operational status'.
If the full impact of the Sudanese decision is still being assessed, it is clear that the lives of hundreds of thousands of people might be at risk in Darfur. Appropriate measures need to be taken urgently, as the approaching rainy season and the yearly hunger gap will soon exacerbate the humanitarian vulnerability of the 4.7 million people directly affected by the conflict.
We know that the Government is not going to reverse its decision under further international pressure calling into question its decision to expel the NGOs in question. If we cannot persuade the Government to reverse the expulsion orders, we have to engage the Sudanese authorities in order to put in place the appropriate delivery mechanisms. In this respect, we must certainly hold the Sudanese Government fully accountable for its assurances that it takes full responsibility for delivering humanitarian aid.
It is also our duty to take the necessary contingency measures with respect to our assistance. Sudan is the Commission's single largest humanitarian operation: EUR 110 million in 2009. The Commission, together with other donors, like the United Nations and the NGOs and other humanitarian partners, is currently looking into how best to redesign the humanitarian response in order to avoid dramatic consequences. It is not an easy task, as the expelled NGOs were among those very capable of working in such difficult and remote areas.
These contingency measures will clearly require some cooperation and agreement with the Sudanese authorities. In this respect, it is essential to insist on strict separation between the humanitarian activities and the political agenda.
On the political front, we will have to maintain maximum diplomatic pressure on the Sudanese authorities and the rebel movements alike to reach peace in Darfur. We will also have to press for the full implementation of the North-South Comprehensive Peace Agreement. The stakes are very high, and it is our responsibility not to let Sudan be engulfed in a nightmare scenario of country-wide instability.
The EU as a whole will respect the ICC's guidelines and maintain only essential contacts with Sudanese President Bashir. However - and here it is crucial that, as I said before, we maintain dialogue with Khartoum - we should ensure that the Government's reaction to the ICC indictment is as restrained as possible. If we cut off all relations, the hardliners among the Government may retaliate against civilians, humanitarian workers and UNMIS personnel. The recent decision to expel several NGOs is, we think, the first step, which could be followed by many more situations like the present one, and we have to monitor that carefully. A worst-case scenario of a halt in the implementation of the CPA and an attempt by the Government to find a military solution to the Darfur crisis must be avoided.
With regard to the African Union, I can just tell you that we are maintaining contact with them, but I cannot say any more at this stage.
The debate is closed.